There is no complaint, answer or summons sent up, only the case on appeal; and the complaint is essential to be considered in passing on this controversy. Defects in the transcript are often remedied by certiorari
when there is no laches on the part of the appellant, and sometime by the Court's sending down a certiorari ex mero motu to supply merely formal parts of the transcript. S. v. Preston, 104 N.C. 733; S. v. Beal,119 N.C. 809; S. v. Daniel, 121 N.C. 574. But here the defect is in a material respect and no motion for certiorari has been made by the appellant. He has not perfected his record on appeal and not having paid due attention to it, let the motion to dismiss be entered.
Appeal dismissed.
Cited: Finch v. Strickland, 130 N.C. 46.